ONCOTHYREON REPORTS FULL YEAR AND FOURTH QUARTER 2008 FINANCIAL RESULTS SEATTLE, WASHINGTON - March 9, 2009 - Oncothyreon Inc. (NASDAQ: ONTY) (TSX: ONY) (the “Company”) today reported financial results for the year and quarter ended December 31, 2008. Net income for the year ended December 31, 2008 was $7.1 million, or $0.37 per basic and $0.36 per diluted share, compared with a net loss of $20.3 million, or $1.04 per basic and diluted share, for the year ended December 31, 2007.The change from net loss to net income was the result of an increase in revenue from $3.8 million for the year ended December 31, 2007 to $40.0 million for the year ended December 31, 2008, partially offset by an increase in expenses from $24.1 million to $32.9 million for the comparable periods. The increase in revenue in 2008 compared to 2007 primarily resulted from an increase in contract manufacturing revenue to $15.6 million from $2.5 million and an increase in licensing revenue to $24.4 million from $0.5 million.Of the $13.1 million increase in contract manufacturing revenue in 2008 compared to 2007, $11.4 million was related to the bulk sale of raw material, work in process and finished goods inventory for Stimuvax® to Merck KGaA in December 2008 and the remaining $1.7 million was related to increased sales to Merck KGaA during 2008 compared to 2007 to support the ongoing Phase 3 trial of Stimuvax.The $23.9 million increase in licensing revenue for 2008 relative to 2007 was directly attributable to the license in December 2008 of Oncothyreon’s Stimuvax manufacturing rights and know-how to Merck KGaA for a payment of $10.5 million and the recognition of $12.9 million in previously deferred revenue, as Oncothyreon no longer has any performance obligations under the Company’s agreement with Merck KGaA. The increase in expenses in 2008 compared to 2007 primarily resulted from an increase in combined research and development and manufacturing expenses to $23.0 million from $12.6 million, partially offset by a decrease in general and administrative expenses to $9.7 million from $11.8 million.The $10.4 million increase in combined research and development and manufacturing expenses primarily relates to the bulk sale of inventory to Merck KGaA in December 2008, resulting in a significant increase in cost of sales.The $2.0 million decrease in general and administrative expense for 2008 compared to 2007 was primarily attributable to higher legal, accounting and tax advisory fees incurred in 2007 associated with the Company’s reincorporation in Delaware. As of December 31, 2008, Oncothyreon’s cash, cash equivalents and short-term investments were $19.2 million, compared to $24.2 million at the end of 2007, a decrease of $5.0 million. The decrease was primarily the result of the use of cash to fund operations, offset by cash received from the license of Stimuvax manufacturing rights and know-how and the sale of inventory to Merck KGaA. Financial Guidance Oncothyreon believes the following financial guidance to be correct as of the date provided.The Company is providing this guidance as a convenience to investors and assumes no obligation to update it. Expenses in 2009 are expected to be substantially less than in 2008, primarily as a result of transferring manufacturing and process development activities for Stimuvax to Merck KGaA and of the previously announced plan to restrict development activities to PX-478 and PX-866. Oncothyreon currently expects cash used in operations in 2009 to be approximately $12 million. As a result, Oncothyreon estimates that the Company’s existing cash, together with a milestone payment from Merck KGaA expected at year end, will be sufficient to fund operations for at least the next twelve (12) months. Conference Call and Webcast Oncothyreon’s management will discuss the Company's 2008 financial results during a conference call beginning at 1:30 p.m. PT/ 4:30 p.m. ET today, Monday, March 9, 2009. To listen to a webcast of the discussion, visit www.oncothyreon.com. About Oncothyreon Oncothyreon is a biotechnology company specializing in the development of innovative therapeutic products for the treatment of cancer. Oncothyreon’s goal is to develop and commercialize novel synthetic vaccines and targeted small molecules that have the potential to improve the lives and outcomes of cancer patients. For more information, visit www.oncothyreon.com. Forward-Looking Statements In order to provide Oncothyreon’s investors with an understanding of our current results and future prospects, this release may contain statements that are forward-looking. Any statements contained in this press release that are not statements of historical fact may be deemed to be forward-looking statements. Words such as "believes," "anticipates," "plans," "expects," "will," "intends," "potential," "possible" and similar expressions are intended to identify forward-looking statements.
